The indictment was sufficient to charge the offense of manufacturing liquor, a part of which was alcohol, *Page 426 
and was not subject to any of the grounds of demurrer assigned.
After several questions had been asked defendant's witness, to which objections were sustained, defendant's counsel stated:
"We expect to show by the evidence that Sam Bolen was the third man that was at the still, and not the defendant, and that he ran up there just before these other gentlemen came up."
In reply to this the court said:
"You can show, if you want to, that Sam Bolen came from that still up there."
No exception was reserved to this, and therefore there is nothing for this court to pass upon.
The excerpts from the solicitor's remarks were withdrawn from the jury, and the motion of defendant granted, and in the absence of a motion for a new trial this court will not review it. Bean v. State, ante, p. 281, 91 So. 499.
We find no error in the record, and the judgment is affirmed.
Affirmed.